[DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS
                                                                     FILED
                         FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                           ________________________ ELEVENTH CIRCUIT
                                                               FEBRUARY 1, 2007
                                  No. 05-17226                 THOMAS K. KAHN
                              Non-Argument Calendar                CLERK
                            ________________________

                        D. C. Docket No. 02-20938-CR-PAS

UNITED STATES OF AMERICA,


                                                        Plaintiff-Appellee,

                                       versus

JAMAL BROWN,
a.k.a. Pookalotta,

                                                        Defendant-Appellant.


                            ________________________

                     Appeal from the United States District Court
                         for the Southern District of Florida
                           _________________________

                                 (February 1, 2007)

Before ANDERSON, BIRCH and WILSON, Circuit Judges.

PER CURIAM:
      Jamal Brown appeals his 260-month sentence, imposed upon re-sentencing

after remand, for conspiracy to distribute cocaine and cocaine base, in violation of

21 U.S.C. §§ 841(b)(1)(A)(ii) and (iii), and 846. On appeal, Brown argues that his

260-month sentence is greater than necessary to achieve the purposes of sentencing

set forth in 18 U.S.C. § 3553(a)(2). Specifically, Brown argues that the

catastrophic nature of his medical condition, namely, his quadriplegia, outweighed

the § 3553(a) factors. In addition, Brown maintains that there was an unwarranted

disparity between his sentence and the sentence of his co-conspirator who was the

leader of the drug trafficking organization.

                                            I.

      We have held that “[i]n reviewing the ultimate sentence imposed by the

district court for reasonableness, we consider the final sentence, in its entirety, in

light of the § 3553(a) factors.” United States v. Martin, 455 F.3d 1227, 1237 (11th

Cir. 2006) (brackets in original) (citation omitted). In determining whether a

sentence is reasonable, the district court should be guided by the § 3553(a) factors.

United States v. Booker, 543 U.S. 220, 261, 125 S.Ct. 738, 765-66, 160 L.Ed.2d

621 (2005); United States v. Winingear, 422 F.3d 1241, 1246 (11th Cir. 2005).

Section 3553(a) provides that district courts must consider, among other things:

(1) the applicable guideline range; (2) the nature and circumstances of the offense;



                                            2
(3) the history and characteristics of the defendant; (4) the need for the sentence

imposed to reflect the seriousness of the offense, to promote respect for the law,

and to provide just punishment for the offense; (5) the need for adequate

deterrence; (6) protection of the public; and (7) the need to avoid unwarranted

sentencing disparities. 18 U.S.C. § 3553(a)(1)-(6).

      Although the district court must be guided by these factors, we have held

that “nothing in Booker or elsewhere requires the district court to state on the

record that it has explicitly considered each of the § 3553(a) factors or to discuss

each of the § 3553(a) factors.” United States v. Scott, 426 F.3d 1324, 1329 (11th

Cir. 2005). “[A]n acknowledgment by the district court that it has considered the

defendant’s arguments and the factors in section 3553(a) is sufficient under

Booker.” United States v. Talley, 431 F.3d 784, 786 (11th Cir. 2005). “The

weight to be accorded any given § 3553(a) factor is a matter committed to the

sound discretion of the district court.” United States v. Williams, 456 F.3d 1353,

1363 (11th Cir. 2006). We will not substitute the district court’s judgment in

weighing the factors unless “the district court committed a clear error of judgment

in weighing the § 3553(a) factors by arriving at a sentence that lies outside the

range of reasonable sentences dictated by the facts of the case.” Id. The burden of

establishing that the sentence is unreasonable in light of the record and the



                                           3
§ 3553(a) factors lies with the party challenging the sentence. Talley, 431 F.3d at

788.

                                         II.

       The record before us amply demonstrates that the district court adequately

and properly considered the § 3553(a) sentencing factors and that the sentence it

imposed was sufficient, but not greater than necessary, to comply with the statutory

purposes of sentencing. The 260-month sentence was reasonable for several

reasons. First, the court explicitly considered and evaluated many of the § 3553(a)

factors, including (1) Brown’s history and characteristics; (2) the nature and

circumstances of the offense; (3) the need for the sentence imposed to reflect the

seriousness of the offense, to promote respect for the law, and to provide just

punishment for the offense; (4) the need for the sentence to afford adequate

deterrence of criminal conduct; and (5) the need to protect the public from future

crimes of the defendant.

       Second, although Brown suggests that the district court did not properly

weigh the sentencing factors, we have no trouble concluding that the district court

did not commit a clear error of judgment in applying the factors. We note that the

court granted a substantial downward variance after weighing the mitigating

factors, including the seriousness of Brown’s medical condition, against the

                                          4
aggravating factors, such as the seriousness of Brown’s offense, his criminal

record, and his commission of another drug crime after he was injured.

      Finally, Brown’s assertion that his sentence created an unwarranted

sentencing disparity is without merit because the district court explained that the

disparity between Brown’s and his co-conspirator’s sentences resulted from

Brown’s more serious prior criminal history. Moreover, Brown’s 260-month

sentence was significantly less than the statutory maximum sentence of life

imprisonment.

                                         III.

      For the reasons stated above, we conclude that Brown has failed to carry his

burden of showing that his sentence was unreasonable. His 260-month sentence is

therefore affirmed.

      AFFIRMED.




                                          5